Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-9-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 12-14) in the reply filed on 5-14-21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2018/0182302) in view of Yamamoto et al. (US 2010/0149143).
Regarding claim 1, Yoo (Fig. 2, and 5-7) disclose a light-emitting display device comprising:
a sub pixel (P) emitting light (via “emitting diode D”); and
wherein each sub pixel comprises:
a driving transistor (Td) including a first electrode (shown on the top in Fig. 2), a second electrode (on the bottom, called a “source terminal” and labelled 240), and a gate electrode (on the left), and being configured to control an electric current flowing from the first electrode to the second electrode (discussed in [0009], “electric current is supplied to the organic emitting diode D from the power line PL through the driving TFT Td” while Fig. 2 shows that VDD is connected to the first electrode via TS3 and VSS is connected to the second electrode via diode D) according to a data voltage applied to the gate electrode (data voltage “V data” is supplied to the gate on the left of Td via TS1 as discussed in [0029], and then “driving TFT Td controls an amount of the electric current in the emitting diode D based on a voltage difference between the source terminal and the gate electrode” as discussed in [0032]);
a light-emitting element (“organic emitting diode D”) connected to the second electrode of the driving transistor (D is connected to the bottom of Td via node N2); and
a first capacitor (Cst2) disposed between a first sub supply voltage line (260) to which a first supply voltage is applied (the top of Cst2 connects to sub supply voltage line VDD as seen in Fig. 2) and the second electrode of the driving transistor (the bottom of Cst2 connects to the second electrode on the bottom of Td in Fig. 2, see also Cst2 in Fig. 6 which connects between the power line 260 on top and the source terminal 240 on the bottom), the first sub supply voltage line being disposed to overlap the second electrode of the driving transistor (seen in Fig. 6, 240 and 260 overlap, see also [0067]), and
wherein a capacitance of a first capacitor of the first sub pixel corresponds to an amount of the overlap between the first sub supply voltage line and the second electrode of the driving transistor (“the storage capacitance” of Cst2 is based on “the area of the second capacitor Cst2” as discussed in [0080]).
However, Yoo fail to specifically teach that different sub pixels can emit different color light.
Yamamoto (Fig. 15 and 16) disclose a light-emitting display device comprising:
a first sub pixel (eg. the top pixel in Fig. 15) emitting light of a first color (eg. corresponding to a red sub pixel R); and
a second sub pixel (eg. the bottom pixel in Fig. 15) emitting light of a second color (eg. corresponding to a blue sub pixel B), wherein each of the first sub pixel and the second sub pixel comprises:
a driving transistor (22) including a first electrode (on the top), a second electrode (on the bottom), and a gate electrode (on the left), and being configured to control an electric current flowing from the first electrode to the second electrode (“22 receives a supply of current from one of the drive lines 32 and drives the emission of light from the organic EL element 21” as discussed in [0090]) according to a data voltage applied to the gate electrode (data line 33 supplies the voltage to the gate of the driving transistor through 23, see [0089]);
a light-emitting element (21) connected to the second electrode of the driving transistor (seen in Fig. 15, each 21 is connected to the bottom of 22); and
a first capacitor (25) disposed between a first sub supply voltage line (eg. the top is coupled to 32i) to which a first supply voltage is applied (eg. Vcc) and the second electrode of the driving transistor (eg. the bottom is coupled to the bottom of 22), and
wherein a capacitance of a first capacitor of the first sub pixel versus a capacitance of a first capacitor of the second sub pixel is selectively determined (eg. the capacitance of 25 of the B pixels is larger than the capacitance of the R and G pixels, see [0178]). 
Therefore, the combination of Yoo and Yamamoto would provide a light-emitting display device wherein a capacitance of a first capacitor of the first sub pixel versus a capacitance of a first capacitor of the second sub pixel is selectively determined (as taught by Yamamoto, the capacitance is selected to be higher for B pixels) to correspond to an amount of the overlap between the first sub supply voltage line and the second electrode of the driving transistor (as taught by Yoo, the capacitance is determined by the overlap between the first sub supply voltage line 260 and the second electrode of the driving transistor 240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a first and second sub pixels which emit different colors of light with different capacitance values as taught by Yamamoto because this compensates for different colors having different luminous efficiency (see [0015]).

Regarding claim 2, Yoo and Yamamoto disclose a device as discussed above, and the combination further discloses wherein an area where the first sub supply voltage line overlaps with the second electrode of the driving transistor in the first sub pixel is less than an area where the first sub supply voltage line overlaps with the second electrode of the driving transistor in the second sub pixel (As discussed above, Yamamoto teaches that the capacitance of the blue sub pixel is larger than the capacitance of the red sub pixel, eg. in [0178], while Yoo teaches that the overlap area of the second capacitor Cst2 is increased in order to increase “the storage capacitance of the capacitors,” see [0080], and so the area and capacitance of the capacitors is linked.  Therefore, the combination of Yoo and Yamamoto would teach the first sub pixel, corresponding to the red sub pixel, having a smaller capacitance, and a smaller overlap area, than the larger capacitor of the second sub pixel).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 4, Yoo and Yamamoto disclose a device as discussed above, and Yoo further discloses the device comprising:
a scan line (224) extended in a first direction (horizontally in Fig. 5); and
a data line (262) extended in a second direction intersecting the first direction (vertically in Fig. 5), wherein the first sub supply voltage line extends in the first direction (seen in Fig. 5, 260 extends horizontally to the right to overlap with 240).

Regarding claim 5, Yoo and Yamamoto disclose a device as discussed above, and Yoo further discloses the device comprising:
a second sub supply voltage line (264) electrically connected to the first sub supply voltage line (260 is merely an extension of 264 in the same layer), wherein the second sub supply voltage line extends in the second direction (“260 for the second capacitor Cst2 directly extends from the power line 264” as discussed in [0079], while Fig. 5 shows the extension is horizontal). 

Regarding claim 7, Yoo and Yamamoto disclose a device as discussed above, and Yamamoto further discloses the device comprising:
a third sub pixel (eg. the green pixel) emitting light of a third color (green), wherein the third sub pixel comprises the driving transistor (22), the light-emitting element (21), the first sub supply voltage line (similar to 32i) and the first capacitor (25), and wherein a capacitance of the first capacitor of the third sub pixel is less than the capacitance of the first capacitor of the second sub pixel (as discussed in [0178], the second sub pixel, the B pixel, has a capacitor “larger in size” than the other colors).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 8, Yoo and Yamamoto disclose a device as discussed above, and the combination further discloses wherein an area where the first sub supply voltage line overlaps with the second electrode of the driving transistor in the third sub pixel is less than an area where the first sub supply voltage line overlaps with the second electrode of the driving transistor in the second sub pixel (As discussed above, Yamamoto teaches that the capacitance of the blue sub pixel is larger than the capacitance of the green sub pixel, eg. in [0178], while Yoo teaches that the overlap area of the second capacitor Cst2 is increased in order to increase “the storage capacitance of the capacitors,” see [0080], and so the area and capacitance of the capacitors is linked.  Therefore, the combination of Yoo and Yamamoto would teach the third sub pixel, corresponding to the green sub pixel, having a smaller capacitance, and a smaller overlap area, than the larger capacitor of the second sub pixel).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 16, Yoo and Yamamoto disclose a device as discussed above, and Yoo further discloses the device comprising:
at least one insulating layer (250) disposed between the second electrode of the driving transistor and the first sub supply voltage line (seen in Fig. 6, 250 is between the second electrode 240 and the first sub supply voltage line 260).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Yamamoto as applied to claims 1 and 7 above, and further in view of Kim et al. (US 2006/0139255).
Regarding claim 3, Yoo and Yamamoto disclose a device as discussed above, and although Yamamoto teaches that the first sub pixel has a smaller capacitor than the second sub pixel (the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo and Yamamoto fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo and Yamamoto fail to teach or suggest a length of the first sub supply voltage line that overlaps with the second electrode of the driving transistor in the first sub pixel is less than a length of the first sub supply voltage line that overlaps with the second electrode of the driving transistor in the second sub pixel.
Kim (Fig. 8) discloses a display device wherein capacitors are formed by overlapping with a power line (eg. the capacitor is formed by the area overlapping power line 210), and a length of the voltage line that overlaps for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo and Yamamoto with Kim would teach a display device wherein a length of the first sub supply voltage line (eg. corresponding to length h1 of Kim, overlapping the voltage line 210) that overlaps with the second electrode of the driving transistor (as taught by Yoo, 260 and 240 overlap) in the first sub pixel (eg. the red subpixel of Yamamoto, which has a smaller capacitance, and smaller overlap area, than the blue sub pixel) is less than a length of the first sub supply voltage line (eg. corresponding to length h2 of Kim, which is longer than h1) that overlaps with the second electrode of the driving transistor in the second sub pixel (eg. the blue subpixel of Yamamoto, which has a larger capacitance, and larger overlap area, than the red sub pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 9, Yoo and Yamamoto disclose a device as discussed above, and although Yamamoto teaches that the third sub pixel has a smaller capacitor than the second sub pixel (the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo and Yamamoto fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo and Yamamoto fail to teach or suggest a length of the third sub supply voltage line that overlaps with the second electrode of the driving transistor in the third sub pixel is less than a length of the third sub supply voltage line that overlaps with the second electrode of the driving transistor in the second sub pixel.
Kim (Fig. 8) discloses a display device wherein capacitors are formed by overlapping with a power line (eg. the capacitor is formed by the area overlapping power line 210), and a length of the voltage line that overlaps for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo and Yamamoto with Kim would teach a display device wherein a length of the third sub supply voltage line (eg. corresponding to length h3 of Kim, overlapping the voltage line 210) that overlaps with the second electrode of the driving transistor (as taught by Yoo, 260 and 240 overlap) in the third sub pixel (eg. the green subpixel of Yamamoto, which has a smaller capacitance, and smaller overlap area, than the blue sub pixel) is less than a length of the third sub supply voltage line (eg. corresponding to length h2 of Kim, which is longer than h1) that overlaps with the second electrode of the driving transistor in the second sub pixel (eg. the blue subpixel of Yamamoto, which has a larger capacitance, and larger overlap area, than the green sub pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Yamamoto as applied to claims 16 above, and further in view of Park et al. (US 2016/0087245).
Regarding claim 17, Yoo and Yamamoto disclose a device as discussed above, and Yoo further discloses:
a gate insulating layer (216); and
an interlayer dielectric layer (230) disposed on the gate electrode of the driving transistor (230 is on top of gate 220).
However, Yoo and Yamamoto fail to teach or suggest wherein the gate insulating layer and interlayer dielectric layer are part of the at least one insulating layer disposed between the second electrode of the driving transistor and the first sub supply voltage line.
Park (Fig. 2) discloses a display device including at least one insulating layer (layers 108 and 109 are below 103 and above 105d) disposed between the second electrode of the driving transistor (the left side of 105d) and the first sub supply voltage line (103); and
wherein the at least one insulating layer comprises:
a gate insulating layer (108) disposed on the second electrode of the driving transistor (108 is on top of 105d, seen in Fig. 2); and
an interlayer dielectric layer (109) disposed on the gate electrode of the driving transistor (109 is on top of gate electrode 105a, seen in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the gate insulating layer and interlayer dielectric layer are both disposed between the second electrode of the driving transistor and the first sub supply voltage line as taught by Park because this reduces the thickness and weight of the display (see [0005]).

Regarding claim 18, Yoo, Yamamoto, and Park disclose a device as discussed above, and Park further discloses wherein the gate electrode (105a) of the driving transistor is disposed on the gate insulating layer (105a is on 108, as seen in Fig. 2). 
It would have been obvious to one of ordinary skill in the art to combine Yoo, Yamamoto, and Park for the same reasons as discussed above.

Regarding claim 19, Yoo, Yamamoto, and Park disclose a device as discussed above, and Park further discloses wherein the first sub supply voltage line (103) is disposed on the interlayer dielectric layer (103 is on top of 109, as seen in Fig. 2). 
It would have been obvious to one of ordinary skill in the art to combine Yoo, Yamamoto, and Park for the same reasons as discussed above.

Regarding claim 20, Yoo, Yamamoto, and Park disclose a device as discussed above, and Park further discloses wherein the second electrode of the driving transistor (the left side of 105d) is covered by the gate insulating layer (105d is covered by 108, as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art to combine Yoo, Yamamoto, and Park for the same reasons as discussed above.

Allowable Subject Matter
Claim 6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Yoo and Yamamoto disclose a device as discussed above, and however fail to teach or suggest wherein each of the first sub pixel and the second sub pixel comprises a second capacitor disposed between the first sub supply voltage line and the gate electrode of the driving transistor.

Takasugi et al. (US 208/0088546) discloses (Fig. 4) a display device wherein each of the first sub pixel and the second sub pixel comprises a second capacitor (CgsTd) disposed between the first sub supply voltage line and the gate electrode of the driving transistor (CgsTd is connected on the right to the first sub supply voltage line 10 and on the left to the gate electrode, the left electrode, of driving transistor Td, seen in Fig. 4).

However, Takasugi fails to teach or suggest wherein the capacitance of the first capacitor (Cs2, the top connected to the second electrode on the top of Td and the first sub supply voltage line 10 on the bottom) is less than the capacitance of the second capacitor in each of the first and second sub pixels (discussed in [0075], the capacitance of the first capacitor Cs2 is 0.2pF which is more than the capacitance of the second capacitor CgsTd, 0.03pF).

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the capacitance of the first capacitor is less than the capacitance of the second capacitor in each of the first and second sub pixels” when combined with each of the other currently cited claim limitations.

Regarding claim 10, Yoo and Yamamoto disclose a device as discussed above, however fail to teach or suggest wherein the capacitance of the first capacitor of the third sub pixel is equal to the capacitance of the first capacitor of the first sub pixel. 

Takata (US 2012/0300131) discloses a display device wherein the capacitances in a red and green pixel (corresponding to the first and third sub pixels) are equal (“capacitance between the substrates 11a, 11b at the R and G color portions in red and green can be equal” as discussed in [0108]).
However, Takata is directed only towards liquid crystal displays, and so the pixel circuitry is not combinable with the OLED displays of Yoo and Yamamoto.

Ogura (US 2009/0189924) discloses a display device wherein the capacitance of the first capacitor of the third sub pixel is equal to the capacitance of the first capacitor of the first sub pixel (“regardless of the light emission color… the capacitor Cs are substantially the same as one another” as discussed in [0079]).
However, Ogura only teaches that every color has the same size capacitors, and so is not combinable with the limitation “wherein a capacitance of the first capacitor of the third sub pixel is less than the capacitance of the first capacitor of the second sub pixel” in claim 7.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the capacitance of the first capacitor of the third sub pixel is equal to the capacitance of the first capacitor of the first sub pixel” when combined with each of the other currently cited claim limitations.

Claims 11 and 12 are dependent upon claim 10, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691